DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Foreign priority is not claimed for this application.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 02/10/2020, 04/30/2021, 05/07/2021, and 07/01/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Levi (Patent Number US 6,121,931) hereafter referred to as Levi.

Regarding claim 1, Levi discloses:
A dual band frequency selective radiator array for transmitting and receiving radar signals (See Levi [Col. 2, Lines 39-44] – a dual-frequency array antenna with electronic beam steering capability in both frequency bands; [Col. 7, Lines 48-51] – said low frequency band at which the first antenna unit operates is the L-band and said high frequency band at which the second antenna unit operates is the Ku-band) comprising: 

    PNG
    media_image1.png
    612
    422
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    285
    463
    media_image2.png
    Greyscale

a high band radiator array disposed on a dielectric layer for transmitting and receiving high band radar signals (See Levi [Fig. 4 and 6] – See high-band array 30 disposed on dielectric layer 34; [Col. 9, Lines 43-45] – designed to operate in a high frequency band); 
a low band radiator array disposed on a front side of the high band radiator array for transmitting and receiving low band radar signals (See Levi [Fig. 4 and 5] – See low band array 20 disposed on front side of the high band radiator array; [Col. 9, Lines 43-45] – designed to operate in a low frequency band); 
a frequency selective surface (FSS) (See Levi [Fig. 5] – combination of low-band radiators 21 in Fig. 5 and frequency selective ground plane 25 in Fig. 4 and 7) tuned to the high band radar signals (See Levi [Col. 10, Lines 57-59], and [Col. 11, Lines 6-11]]) forming a surface of the low band radiator array (See Levi [Fig. 4]) and passes the high band radar signals to the high band radiator array (See Levi [Col. 10, Lines 57-59, and [Col. 11, Lines 6-11]]); and 
a single aperture disposed in front of the low band radiator array, the high band radiator array and the FSS for both the low band radiator array and the high band radiator array for transmitting and receiving the radar signals (See Levi [Fig. 4], and [Col. 2, Lines 48-55]]).

Regarding claim 2, Levi discloses:
wherein the FSS is disposed on the front surface of the low band radiator array (See Levi [Fig. 4 and 5] and [Col. 10, Lines 57-59] – FSS low-band patches 21).

Regarding claim 3, Levi discloses:
wherein the high band radiator array is an array of patched high band radiators (See Levi [Fig. 4 and 6] – high-band patches 31).

Regarding claim 4, Levi discloses:
wherein the low band radiator array is an array of patch low band radiators (See Levi [Fig. 4 and 5] and [Col. 10, Lines 57-59] – FSS low-band patches 21).

Regarding claim 10, Levi discloses:
wherein the low band radiator array comprises: top radiator metal patches formed and spaced apart on a dielectric substrate; bottom radiator metal patches formed and spaced apart on the dielectric substrate; and a metal ground plane including openings formed in the dielectric substrate (See Levi [Fig. 5] – combination of low-band radiators 21 in Fig. 5 and frequency selective ground plane 25 in Fig. 4 and 7), wherein a spacing of the top radiator patches and a spacing of the bottom radiator patches are aligned with each other, and wherein each opening covers entire spacings of corresponding top and bottom radiator patches (See Levi [Fig. 5] – combination of low-band radiators 21 in Fig. 5 and frequency selective ground plane 25 in Fig. 4 and 7).

Regarding claim 11, Levi discloses:
wherein the FSS behaves as a metal film at low band frequencies so that the low band radiators do not interfere with high frequency transmit or receive radar signals (See Levi [Fig. 4 and 7] and [Col. 11, Lines 6-11] – frequency selective ground plane 25).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 9 is rejected under 35 U.S.C. 103 as being unpatentable over Levi (Patent Number US 6,121,931) hereafter referred to as Levi, and further in view of Lo (Patent Number US 6,452,549) hereafter referred to as Lo.

Regarding claim 9, Levi does not specifically teach:
further comprising a foam formed in a space between the low band radiator array and the high band radiator array to provide a support structure,
However, Lo teaches:
further comprising a foam formed in a space between the low band radiator array and the high band radiator array to provide a support structure (See Lo [Col. 6, Lines 28-30] – foam layer 310 in Fig. 3 and col. 6, lines 28-30).
It would be obvious to one of ordinary skill in the art at the time of filing to combine the teachings of the references to incorporate foam as a material as a dielectric to minimize vibration and provide added protection to the array device from the environment.  It is also a well known technique to reduce the weight of a device by using foam.
Allowable Subject Matter
Claims 5-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREA J LINDGREN BALTZELL whose telephone number is 571-272-5918. The examiner can normally be reached 10am - 6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on 571-272-2105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREA LINDGREN BALTZELL/Primary Examiner, Art Unit 2845